Citation Nr: 0727228	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  06-28 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran had active service on active duty from November 
1954 to November 1958 and from February 1959 to September 
1975.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested TDIU.  In July 
2006, the veteran testified at a personal hearing at the RO.  
In July 2007, he testified before the undersigned at a 
videoconference hearing.  The case is again before the Board 
for further appellate consideration.


FINDING OF FACT

The veteran's service-connected disabilities do not prevent 
him from securing and following some type of gainful 
employment.  


CONCLUSION OF LAW

The veteran is not unemployable solely due to service-
connected disabilities.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107 (West 2002 & Supp.2007); 38 C.F.R. §§ 3.159, 3.340, 
3.341, 4.16(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In June 2005, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claims 
and its duty to assist him in substantiating his claims under 
the VCAA.  The June 2005 letter informed the veteran that VA 
would assist him in obtaining evidence necessary to support 
his claim, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies.  He was advised that it was his responsibility to 
send medical records showing that his service-connected 
disabilities had rendered him unemployable, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the June 2005 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
an August 2006 SOC and a May 2007 SSOC each provided him with 
yet an additional 60 days to submit more evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date, the Board 
finds no prejudice to the veteran in proceeding with the 
present decision; he was provided with the provisions of the 
Dingess decision in the May 2007 SSOC.  

II.  Applicable laws and regulations

Pursuant to 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities: provided, that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.

Total disability ratings for compensation may be assigned 
where the schedular rating for service-connected disability 
or disabilities is less than 100 percent when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. §§ 3.340, 3.341.

The rating criteria for evaluating psychoneurotic disorders 
are as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 

0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

38 C.F.R. Part 4, Code 9411 (2006).

A Global Assessment of Functioning (GAF) score of 21 to 30 
denotes behavior that is considerably influenced by delusions 
or hallucinations or serious impairment in communication or 
judgment (e.g, sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function is almost all areas (e.g., stays in bed all day; no 
job, home or friends).  A GAF Score of 31 to 40  denotes some 
impairment in reality testing or communication (e.g, speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF Score of 41 to 50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  A GAF Score of 51 to 60 denotes moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF Score of 61 to 70 
denotes some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, pg. 47 (4th ed., revised 1994) (DSM-IV).  
The GAF designation is based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness," citing 
DSM-IV.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

The relevant evidence of record indicates that the veteran is 
currently service-connected for post-traumatic stress 
disorder, evaluated as 50 percent disabling; and for a scar 
of the scalp, residual of shrapnel fragment wound, with 
headaches, currently evaluated as 10 percent disabling.  His 
combined service-connected disability evaluation is 60 
percent.  

The veteran had retired after 21 years of service with the 
U.S. Postal Service.  From July 1997 to August 1999, he had 
worked as a delivery driver, from August 1999 to October 2002 
as a security officer, and from August to November 2003 as a 
warehouseman.  He also had 14 years of education.  It was 
noted that he had quit his last employment voluntarily.  He 
has not worked since November 2003; he has also not sought 
any vocational rehabilitation from VA.  

The medical evidence includes the report of a January 2005 VA 
examination.  He complained of a sleep disturbance, with only 
a few hours of sleep per night, as well as frequent 
nightmares about combat, intrusive thoughts, and memories.  
He reported difficulty with concentration, irritability, and 
episodes of depression.  He said that he had few friends, and 
did not socialize outside of church.  The examiner described 
his psychosocial functioning as fair, although deteriorating.  
His quality of life was described as fair, but the prognosis 
was poor.  The scar on his scalp was not currently visible, 
and there was no indication that the wound was painful.  He 
stated that he would have headaches when it turned cold, 
although these would be relieved by wearing a hat or through 
warming.  

VA outpatient treatment records developed between January and 
July 2005 note the veteran's participation in a PTSD 
treatment program.  On March 30, 2005, he reported a history 
of flashbacks, hypervigilance, nightmares, a sleep 
disturbance, and anger problems.  He denied any suicidal 
ideation.  He noted that he had retired from the Post Office 
after 20 years, that he had worked in security from 1992 to 
2002, and that he had attempted to work as a warehouseman.  
However, after a short time as a warehouseman, his legs had 
given out and he had been forced to quit.  These records did 
not make any reference to the scar of the scalp.

The records further reflect that the veteran has multiple 
non-service-connected problems which have affected his 
employability, to include a hearing loss, hypertension, gout, 
and a pathological gambling disorder.  

The veteran testified at an RO hearing in July 2006.  He 
recounted personality conflicts with supervisors and fellow 
workers at the Post Office and at his last employment.  He 
indicated that he could not handle stress well.

Additional VA treatment records were obtained, showing that 
he continued to receive both individual and group therapy.  
He had continuing sleep disturbance with lessening 
nightmares.  His anxiety had become situational, and he still 
displayed hypervigilance and a startle response.  His insight 
and judgment had improved.

VA re-examined the veteran in March 2007.  He complained of 
road rage and difficulty sleeping, with dreams of Vietnam.  
On clinical evaluation, there was no evidence of impairment 
of thought processes or of communication.  He reported no 
delusions or hallucinations.  He was neatly and cleanly 
groomed with good hygiene.  He was pleasant and cooperative; 
in fact, he was voluble and relaxed.  His mood was 
appropriate and his thought content was fair; he displayed 
good eye contact.  There was no inappropriate behavior 
exhibited during the interview.  He denied homicidal or 
suicidal ideation and his long-term memory was intact.  He 
displayed no obsessive or ritualistic behavior and his speech 
was goal-directed with normal rate and rhythm.  He did not 
report any panic attacks and he was able to abstract and 
conceptualize.  There was no evidence of any psychosis.  He 
was assigned a GAF score of 48.

In July 2007, in his testimony before the undersigned at his 
videoconference hearing, the veteran stated that he had 
retired from the Post Office after 20 years of service.  He 
said that this behavior often got him into trouble; however, 
because he did an otherwise good job, his supervisor would 
overlook that behavior.  He said that he had worked for 43 
months as a security guard although he had quit before 
getting into trouble.  He said that when he was working as a 
deliveryman, a woman buyer would abuse him, so he quit that 
job as well.

After careful review of the evidence of record, the Board 
finds that entitlement to TDIU has not been established.  A 
longitudinal review of the objective evidence of record over 
the last several years fails to disclose evidence that the 
impairment arising from the veteran's service-connected 
disabilities currently causes the requisite degree of 
handicap for the assignment of a total disability rating 
based on individual unemployability.  Initially, the veteran 
does not meet the rating criteria under 38 C.F.R. § 4.16(a); 
while he does have one disability rated at 40 percent, he 
does not have sufficient additional disability to bring his 
combined disability evaluation to 70 percent.  Rather, his 
combined disability evaluation is only 60 percent.  Moreover, 
there is no suggestion in the record that he is unemployable 
solely due to his service-connected disabilities.  The 
evidence notes that he has other, non-service-connected 
disorders that significantly impair his ability to work, to 
include hypertension, gout, a hearing loss, and a gambling 
problem.  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will include 
a full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b).  In the instant case, because 
the veteran has not been determined to be unable to secure 
and maintain substantially gainful employment as a result of 
service-connected disabilities, there is no basis to submit 
this case to the Director, Compensation and Pension Service, 
for consideration of an extraschedular award of TDIU.

In conclusion, the preponderance of the evidence is against 
the claim for TDIU, and, therefore, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 3.303 (2006); Gilbert v. Derwinski, supra.


ORDER

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


